DETAILED ACTION
Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 17 August 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Claims 1 and 38 now recite “the one or more layers of one or more polymers interacting electrostatically with the surface of the phospholipids core.”  Please note that the claims do not require that the polymers be bound to the surface of the phospholipid core by electrostatic interaction; only that the polymers and phospholipids interact electrostatically.  For example, the claims do not require an electrostatic or ionic bond.  Thus, a de minimus interaction reads on the claim. 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 19-26, 34, 35, 38, and 39 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017229 (“Hamidi”) in view of US 2016/0106671 (“Brinker”) (both references currently of-record).
Hamidi teaches a long acting injectable drug delivery nano-carrier system (see, e.g., abstract).
Regarding claim 1, the drug (e.g. insulin) entrapped nanoparticles are prepared using a lipid/phospholipid core which is coated with a polymer (suggesting the limitation “one or more layer of one or more polymers on a surface of the phospholipids core” of claims 1 and 38) (see, e.g., abstract, [0029], [0046]).  The polymer may be a chitosan, a polyethylene glycol, or a polyvinyl alcohol (see [0032], [0050]).  
Regarding claims 1, 2 and 19, the phospholipid may be a phosphatidylcholine, a phosphatidylethanolamine, a phosphatidylinositol (see [0032]).  
Regarding the limitation directed to polymers interacting electrostatically with the surface of the phospholipids core recited in claims 1 and 39, the positively charged chitosan will electrostatically interact with the negatively charged phosphate group of the phospholipids.
Regarding the micelle of claims 1 and 38, the disclosed amphiphilic phospholipids undergo a process of self-assembly (see [0055] and [0056])
Regarding claims 9 and 23, the concentration of organic solvent comprising lipid and phospholipid is in the range of 0.1 to 5 mg/ml and the drug to be entrapped in the nanoparticles is present in the aqueous phase at a concentration of 0.1 to 10 mg/ml (see [0053]).  The volume ratio of organic to aqueous phase solution mixture is in a range of 0.05 to 1 (see [0053]).  
Regarding claim 12, disclosed nanoparticle has a zeta potential of 10 to 30 mV (see [0034]).   
	Regarding claim 22, the disclosed nanoparticles have a diameter within a range of 1 and 100 nanometer (see [0005]).  
	Regarding claim 25, Hamidi explains that the overall drug consumption and side effects are lowered significantly by depositing an active agent only in a morbid region at a required and appropriate dosage thereby eliminating a need for higher dosage (see [0009]) (suggesting claim 20).   
Regarding claims 24-26 and 34, the resulting drug nanocarriers are capable of releasing drug in a slow rate upon injection (see, e.g., abstract, [0014], [0025], [0031], and [0034] – reciting intravenous, intramuscular, subcutaneous, etc. administration).  Hamidi also states that the disclosed system is directed to long acting and slow release nanoparticles (see [0003]).  See also [0014] and [0024], stating that a drug dose loaded in a nano-carrier is administered and the carrier, then supplies the drug needed for the particular pharmacological effect for a more extended time following a single dose compared to a conventional bolus dose.  
Hamidi explains that the benefit of polymer forming a coating on the outer shell of the nanocarrier provides a surface charge, fluidity, and mechanical strength (see [0056]).  
	 Hamidi explains the benefits of the disclosed nanoparticles “such that popularly available raw materials are used in the preparation of the nanocarriers. Also a cost-effective and simple method is used for the preparation of nanocarriers. The biosafety of all the ingredients used in this process is well-accepted globally, as highlighted by their approval for human use by United States Food and Drug Administration (USFDA). The average size of the nanocarriers prepared makes them, on one hand, very suitable for avoidance of the biological capture by the body defense mechanisms and, on the other hand, provides a practically reliable space for being loaded by an adequate amount of the drug. The uniformly monodispersed particles provide a reproducible matrix to be loaded by the same amounts of the drug in different batches, a feature very important for the industrial production of the nanocarriers. The narrowly distributed positive electrical potential on the nanoparticles surfaces which offers a remarkable stability both in vitro and in vivo for the nanocarriers. The constant and slow rate of the drug release from the nanoparticles, assures a long acting drug delivery system as intended by the investigators. The insulin nanocarrier does not burst release the drug from the nanocarriers.”  See [0076].
	It should be noted that while Hamidi teaches insulin as a preferred embodiment, the invention is not limited to use with only insulin, as evidenced by the statement “the drug such as insulin” at [0058].  
	Hamidi differs from the instant claims in that it does not teach the claimed drug capecitabine.
	Brinker teaches nanoparticles comprising a nanoporous silica core with a supported lipid bilayer and at least one agent which facilitates cancer cell death (see, e.g. abstract).  The lipid bilayer may comprise one or more polymers (see, e.g., [0073]. [0104], and [0138]).  In one embodiment, multiple bilayers with opposite charges may be fused to the particle, suggesting the claimed configuration of a phospholipid core and one or more layer of polymers on a surface of the core (please note that a phospholipid bilayer comprising polymers reads on the instant claims as they are currently constructed).  The nanoparticle core has a preferred diameter of about 8-10nm to about 200nm (see [0126]).
	Regarding claim 1, capecitabine may be used as an anticancer agent (see [0115]).  
Regarding the micelle of claim 1, the disclosed nanoparticles are produced by either aerosol-assisted evaporation-induced self-assembly or solvent extraction-driven self-assembly within water-in-oil emulsion droplets (see [0158], [0169], and [0170]). 
Regarding claims 2, 3, 6, and 19, the lipid bilayer may preferably comprise DPPC (see [0105]) 
	Regarding claims 38 and 39, DOTAP is disclosed as part of the lipid bilayer fused to the porous particle core (see [0128]).
	Regarding claims 5 and 21, the nanoparticles may carry siRNA (see, e.g., [0003]). 
	Please note that the ratios in claims 7, 8, 10, and 11 include zero (0), i.e., not required.
Regarding claim 35, Applicant’s composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the nanoparticle composition recited in instant claim 1, as taught by Hamidi in view of Brinker.  One of ordinary skill in the art at the time the invention was made would have been motivated to add capecitabine to the nanoparticle of Hamidi because of its beneficial use as an anti-cancer agent, as explained by Brinker (see above).
*
Claims 1, 4, 38, and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017229 (“Hamidi”) in view of US 2016/0106671 (“Brinker”) further in view of US 2014/0287438 (“Huber”) further in view of US 2010/0028445 (“Garnett”) as applied to claim 41 (all references currently of-record).
	Hamidi and Brinker are discussed above.  While these references disclose a layer comprising a polymer, they are silent as to the PLGA of claim 4 and the PEG-PAA of claim 41.  
PLGA and PEG-PAA coated nanoparticles are known, as shown by Huber (see [0033]).  Garnett explains that PAAs are beneficial as DNA delivery systems and in the delivery and protection of active payload biomolecules (see [0006]).  Garnett further explains that PAA complexed with a PEGylated surface reduces aggregation and prevents interaction of the PAAs with charged surfaces (see [0006]).   
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the nanoparticle composition recited in instant claim 1, wherein the polymer comprises PLGA or PEG-PAA (suggesting claim 4), as taught by Hamidi in view of Brinker further in view of Huber further in view of Garnett.  One of ordinary skill in the art at the time the invention was made would have been motivated to make a nanoparticle comprising a PEG-PAA layer on a surface of the particle because PAA complexed with a PEGylated surface reduces aggregation and prevents interaction of the PAAs with charged surfaces, as explained by Garnett (see above).
*
Claims 38-40 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017229 (“Hamidi”) in view of US 2016/0106671 (“Brinker”) further in view of US 2005/0067726 (“Yan”) as applied to claim 40 (all currently of-record).
	Hamidi and Brinker are discussed above.  While these references disclose a layer comprising a polymer, they are silent as to the polyphosphate of claim 40.  However, particles comprising a lipid core and a polyphosphate shell, as taught by Yan (see, e.g., [0024] and [0037])    
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the nanoparticle composition recited in instant claim 38, wherein the polymer comprises polyphosphate (suggesting claim 40), as taught by Hamidi in view of Brinker further in view of Yan.  One of ordinary skill in the art at the time the invention was made would have been motivated to make a nanoparticle comprising a polyphosphate layer on a surface of the particle because polyphosphates can form a shell, as explained by Yan (see [0037]).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 17 August 2022 have been fully considered but they are not persuasive.  
Applicant argues that the cited art does not read on the currently amended claims because the claims do not recite phospholipid cores coated with a polymer.  See remarks, page 10.
Examiner respectfully submits that claims 1 and 38 are silent with respect to a polymer coating and do not preclude a polymer coating.  As noted above, the claims only require polymers “interacting electrostatically” with the phospholipids.  Such an interaction may be tenuous as the claim does not require an electrostatic or ionic bond. 
Applicant argues that “[t]he compositions of claims 1 and 38 uniquely provide balanced electrostatic interaction, of the charged head groups of the lipids with the hydrophilic portion of the capecitabine drug molecule, and hydrophobic interaction, of the carbon tails of the lipids and the capecitabine drug molecule.  By the balanced electrostatic and hydrophobic interactions, the amphiphilic capecitabine drug molecule is embedded in the lipid layer with ultrahigh drug loading.  See remarks, page 10.
Examiner respectfully submits that the nanoparticle composition recited in claim 1 is directed a micelle comprising any lipid and capecitabine and any polymer deposited on the surface of the micelle.  Thus, the scope of the claim is vast and encompasses any number of permutations and combinations of lipid and protein.  As such, Applicant’s argument stating that the composition uniquely provides balanced electrostatic interaction of the lipids with the drug, etc., is not commensurate in scope with the claims.    
Applicant argues that Hamidi is distinguished from the instant claims in that it discloses encapsulation of solvated insulin by dissolving lipid and phospholipid in an organic solvent.  See remarks, page 11.  
Examiner respectfully submits that this is a common technique for self-assembled micelle formation.  In fact, the instant application discloses a similar process (see [0016]-[0018] of the published application). 
Additionally, the claims do not preclude encapsulation of solvated insulin.
Applicant argues that a lipid encapsulating solvated insulin would likely do so only at low pH.  See remarks, page 12.
  Examiner respectfully submits that pH is not claimed.
Applicant argues that extensive experimentation would be required to move from the nanoparticle composition of Hamidi to an uncharged nonpolymeric compound as in capecitabine.  See remarks, page 11.
Examiner respectfully submits that Applicant has not provided evidence that insulin cannot be substituted with capecitabine in Hamidi’s nanoparticle composition.
Applicant argues that Brinker discloses physical trapping of siRNA rather than employing molecular interactions.  See remarks, paragraph bridging page 11.
Examiner respectfully submits that the instant claims do not preclude physical trapping; nor do they recite employing “molecular interactions.”
Applicant argues that the instant specification has demonstrated surprising and unexpected properties of the nanoparticle compositions of claims 1 and 38. See paragraph bridging pages 11 and 12.
Examiner respectfully submits that the example cited by Applicant has many specifics and details that are required to achieve the particular properties disclosed, and which are not recited in claims 1 and 38.  Thus, again, Applicant’s arguments are not commensurate in scope with the claims. 
Applicant argues that the nanoparticle of Huber is inorganic and Garnett teaches physically cross-linking PAA.  See remarks, page 13. 
Examiner respectfully submits that Huber was cited merely to show that PLGA and PEG-PAA are proteins that are known in the art for the purpose of coating nanoparticles because they are beneficial as DNA delivery systems and Garnett teaches that they reduce aggregation of the particles.  The instant claims do not preclude crosslinking.  Please note that depositing of electrostatic interactions is optional, not required, as recited in instant claims 1 and 38.
  Applicant argues, “[b]ecause the current claims involve polymer layers interacting with one another by electrostatic interaction, cross-linking of polyphosphate is not required, and a person of ordinary skill in the art reading Yan would be discouraged or taught away from depositing polyphosphate layers on the core of claim 38 by electrostatic interactions.  See remarks, page 14.
As noted above, depositing of electrostatic interactions is optional, not required, as recited in instant claims 1 and 38, as the claims end in “or a deposited layer of one or more polymers.” In any event, as noted in the substantive rejection, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).    
*  *  *  *  *


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615